Title: To Benjamin Franklin from ——— Stockar zur Sonnenbourg, 3 August 1782
From: Stockar zur Sonnenbourg, ——
To: Franklin, Benjamin


V. Excellence,
Schafhouse en Suisse du 3. d’Aout 1782.
Un certain M. Pfister, sergent aux gardes Suisses qui remit a V.E. une lettre de ma part il y a deja plusieurs mois me marqua dernierement que cette lettre s’etoit perdue parmy d’autres papiers de V.E. et que ne se souvenant plus du Contenu Elle me permettoit de le Lui rappeller en peu de mots— ma principale curiosité rouloit sur le sujet de l’Abbé Raynald et de son Histoire de la revolution en Amerique et ne connoissant parmi touts les genies superieurs de notre siècle aucun qui par Ses lumieres étendues fut mieux capable d’en juger que Votre Excellence, je desirois tres fort de savoir Son sentiment sur la maniere de penser de M. l’abbé et sur sa capacité a juger des Ameriquains, ayant eu quelqu’idée de traduire son petit ouvrage en allemand si V.E. trouvoit qu’une vraye connoissance de Son Sujet en faisoit le fond; Je ne crains pas d’etre prévenu par un autre par ce que je n’en Souffrirois pas beaucoup, étant deja condamné par ma situation a ne rien faire et par mon inactivité naturelle a ne faire que des riens. La renommée de V.E. qui s’ètend sur l’un et l’autre Hemisphere tant en qualitè de Ministre public que dans celle de genie transcendant dans les Sciences m’engagea naturellement, comme voyageur, de rechercher Sa connoissance pendant mon petit Sejour a Paris et de Lui rendre l’été passè mes honneurs a Sa Maison de Plaisance a Passy en compagnie d’un autre compagnon et l’accueil gracieux que nous fit Votre Excellence m’enhardit ensuite de Lui ecrire tant pour cultiver cette connoissance infiniment interessante que pour m’informer du sus-dit Sujet. Je fais des voeux pour le Bien general en faisant de tres sinceres pour Sa Conservation en particulier et je suis avec le plus profond respet De Votre Excellence Le tres humble et tres obbeissant serviteur
Stockar ZUR Sonnenbourg
 
Notation: Stockar 3. Août 1782
